DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US Pub 2020/0367977).
Re claims 13, 15, 16, 18: Liu discloses a method of performing robotic surgery (Abstract; see the surgical robot system), the method comprising:
displaying a visual representation of a surgical site on a display [0024; see the display showing the “surgical site”];
determining a distance between a first surgical instrument and a second surgical instrument in a surgical operative site [0043, 0050; see a first and second robot arm 404, 406 with instruments, wherein a distance between the two is determined]; 
comparing the determined distance between the first and second surgical instruments with a threshold distance [0050; see the object distance compared with a threshold collision avoidance distance]; and
generating an audible alert based on the comparison between the determined distance and the threshold distance when the distance is less than the threshold [0050; see the “alert” or alarm such as an audible or haptic alarm when the distance is less that the threshold].
Liu also discloses movement of at least one of the first or second surgical instruments when the determined distance is less than the threshold distance is prevented and that activation of the instrument is terminated when the distance is less than the threshold [0041; see that the arm is controlled to stop moving so that a collision is avoided, wherein the stopping of movement is a termination of activation of the arm (i.e. an instrument)].
Re claim 19: Liu discloses the second surgical instrument is an endoscope [0028; see the endoscope as the instrument].
Re claim 20: Liu discloses the method comprising: capturing an image of the surgical operative site from a perspective of the endoscope; and displaying the captured image of the surgical operative site on the display [0024, 0028; see the display of the surgical site on display 115 captured by the endoscope].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub 2020/0367977) in view of Azizian (US Pub 2020/0246084.
Re claims 1-4, 14, 17: Liu discloses a method of performing robotic surgery (Abstract; see the surgical robot system), the method comprising:
determining a distance between a first surgical instrument and a second surgical instrument in a surgical operative site [0043, 0050; see a first and second robot arm 404, 406 with instruments, wherein a distance between the two is determined];
comparing the determined distance between the first and second surgical instruments with a threshold distance [0050; see the object distance compared with a threshold collision avoidance distance];
generating an alert based on the comparison between the determined distance and the threshold distance [0050; see the “alert” or alarm such as an audible or haptic alarm when the distance is less that the threshold]; and
displaying a visual representation of the surgical operative site on a display [0024; see the display showing the “surgical site”].
Liu discloses all features except that the alert is displayed as a visual warning indicating the distance is less than the threshold and overlaid on the displayed visual representation of the surgical operative site and in proximity to a visual representation of at least one of the first or second surgical instruments on the display. However, Azizian teaches of a method for rendering an alert in a display of a teleoperational system including an alert that is displayed as overlaid on the displayed visual representation of the surgical operative site and in proximity to a visual representation of at least one of the first or second surgical instruments on the display [0037; see the “alert indication” overlaid on the surgical site image]. The visual warning includes at least one of displaying a visual representation of the first surgical instrument relative to the second surgical instrument on the display or changing a color of the displayed first surgical instrument or the displayed second surgical instrument [0045; see the color changing of displayed instruments]. Further, the distance is displayed overlaid on the displayed visual representation of the surgical operative site and in proximity to the visual representation of at least one of the first or second surgical instruments on the display [0037; wherein the display of the instruments and their relative proximity is a display of the distance].It would have been obvious to the skilled artisan to modify Liu, to configure the alert as a displayed alert as taught by Azizian, as such is a well known manner in which to present an alert to an operator and because it facilitates identification of determination of instrument position.
Re claims 5, 6: Liu discloses the instrument includes an RF sensor configured to detect a proximity of the second surgical instrument relative to the first surgical instrument [0047; see the capacitive sensors, which are RF sensors].
Re claim 7: Liu discloses an audible warning indicating that the determined distance is less than the threshold distance [0050; see the audible alert when the distance is less than the threshold].
Re claim 8: Liu discloses the second surgical instrument is an endoscope [0028; see the endoscope as the instrument].
Re claim 9: The method comprising: capturing an image of the surgical operative site from a perspective of the endoscope; and displaying the captured image of the surgical operative site on the display [0024, 0028; see the display of the surgical site on display 115 captured by the endoscope].
Re claims 11, 12: Liu discloses movement of at least one of the first or second surgical instruments when the determined distance is less than the threshold distance is prevented and that activation of the instrument is terminated when the distance is less than the threshold [0041; see that the arm is controlled to stop moving so that a collision is avoided, wherein the stopping of movement is a termination of activation of the arm (i.e. an instrument)].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Azizian, as applied to claim 9, in view of Mantri et al (US Pub 2020/0360100).
Re claim 10: Liu/Azizian disclose all features but do not disclose that the display includes at least one of a tablet, a mobile device, or AR/VR goggles. However, Mantri teaches of a method using robot arms and determining relative distance and also teaches of a mobile device for the display [0071, Fig 4A; see the display 425 on mobile device]. It would have been obvious to the skilled artisan to modify Liu/Azizian, to arrange for a mobile device as taught by Mantri, in order to facilitate movement in the surgical room.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793